The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Christensen, WO 02/02034 A1, which discloses a foot prosthesis spring assembly comprising top and bottom leaf springs spaced apart from and arranged in parallel with one another along a longitudinal axis 100 over an entire anterior-posterior length of the top leaf spring (Figures 1, 3, and 7; page 6, lines 11-18; page 7, lines 1-9; page 8, lines 5-6; page 9, lines 3-6; page 13, lines 10-20), adjustable stiffening members in the form of spacers or spacer portions affixed to the leaf springs and movable along a length to adjust points of contact and stiffness properties of the leaf springs (page 11, line 12, et seq.) via positioning grooves, bolts, and nuts (Figures 3-4; page 9, lines 21-23; paragraph bridging pages 11 and 12).  Regarding claim 24, in some configurations, the leaf springs are fixed to each other at a heel end portion or region of the top leaf spring and are disconnected from each other at a toe end portion or region (page 11, lines 19-21 and 25-26).  The further limitations of the other dependent claims are readily apparent (MPEP § 707) from the above referenced drawings and passages.
Claims 2, 11-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen, WO 02/02034 A1.  Regarding claims 2, 11, 13, and others, heel pads and cosmetic heel portions were common in the art at the effective filing date of the present invention (as seen from the art previously applied in the Office action of May 19, 2021) and would have been obvious in order to cushion heel strike, lessen noise, and/or protect components of the spring assembly, with the ordinary practitioner having been left to select an appropriate cosmesis and/or shoe; attachment members mounted to the top leaf spring are discussed on page 6, lines 15-27.  Regarding claim 12 and others, the aforementioned bolts and nuts are viewed as position stop features in view of their functionality (page 9, lines 7-23, and page 11, line 27, et seq.).  Other limitations are addressed in the above rejection under 35 U.S.C. 102(a)(1).
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the added claim limitations pertaining to the positioning grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774